Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 10 – 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KUBOTA et al. (US 2019/0268824 A1) in view of R2-1701285.

	Regarding claim 1, KUBOTA discloses a method for access control in connected mode, idle mode, and inactive state comprising the features:
	a method for a user equipment (UE) operating in a wireless communication system, the method comprising: 
receiving uplink (UL) packet with a first Quality of Service (QoS) flow identifier (ID) from an upper layer [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; the UE may receive a request to transmit traffic associated with a particular flow type (that may be identified by at least one of a Flow-ID, an application identifier); the HLOS generates an uplink data (e.g. IP packet),  the NAS/upper layer performs access control according to the received ACB; the UE may identify a flow ID associated with the uplink data and compare the flow ID (and/or flow category) with the ACB information (section 0105, section 0110)];
checking whether the first QoS flow ID is prohibited or not based on QoS flow prohibition information [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; access control information including a traffic exemption list indicating a type of traffic that may be scheduled for transmission; the access control information may comprises a blocked traffic list indicating a type  of traffic that should be blocked from scheduling (section 0093); the UE checks the type of traffic requested to be sent against the access control information and blocks all traffic associated with a traffic type or that is listed in the blocked traffic list (section 0095); the UE may identify the flow type either by the application layer or through the use of a UL filter; the UL filters may identify the flow type/category based on at least one of a Flow-ID, an application identifier (App ID) associated with a port (section 0105)]; and
determining whether to transmit the UL packet according to result of checking [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; access control information including a traffic exemption list indicating a type of traffic that may be scheduled for transmission; the access control information may comprises a blocked traffic list indicating a type  of traffic that should be blocked from scheduling (section 0093); the UE checks the type of traffic requested to be sent against the access control information and blocks all traffic associated with a traffic type or that is listed in the blocked traffic list (section 0095); the UE may identify the flow type either by the application layer or through the use of a UL filter; the UL filters may identify the flow type/category based on at least one of a Flow-ID, an application identifier (App ID) associated with a port (section 0105)]; 
wherein the UL packet with the first QoS flow ID is not transmitted if the first QoS flow ID is prohibited [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; access control information including a traffic exemption list indicating a type of traffic that may be scheduled for transmission; the access control information may comprises a blocked traffic list indicating a type  of traffic that should be blocked from scheduling (section 0093); the UE checks the type of traffic requested to be sent against the access control information and blocks all traffic associated with a traffic type or that is listed in the blocked traffic list (section 0095); the UE may identify the flow and
wherein the UL packet with the first QoS flow ID is transmitted to a network, if the first QoS flow is not prohibited [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; access control information including a traffic exemption list indicating a type of traffic that may be scheduled for transmission; the access control information may comprises a blocked traffic list indicating a type  of traffic that should be blocked from scheduling (section 0093); the UE checks the type of traffic requested to be sent against the access control information and blocks all traffic associated with a traffic type or that is listed in the blocked traffic list (section 0095); the UE may identify the flow type either by the application layer or through the use of a UL filter; the UL filters may identify the flow type/category based on at least one of a Flow-ID, an application identifier (App ID) associated with a port (section 0105); when the performed ACB checks at NAS layer and AS layer, the packet is sent out to the network].

However, KUBOTA does not explicitly disclose the features comprising:
UL packet with the first QoS flow ID is transmitted to a network via a DRB. 

R2-1701285 discloses a method for handling of a new QoS flow for DL and UL directions the features comprising:
UL packet with the first QoS flow ID is transmitted to a network via a DRB [R2-1701285: see section 3 (New QOS flow: first packet is in UL) and section 4 (Conclusions); when an UE receives a new QOS flow that is triggered by a first UL packet of a new IP flow, the UE has to consider four different cases (cases 1, 2, 3, & 4 listed in Table 2 in section 4 (Conclusions)); the four different cases are as follows:
Case 1: flow is a pre-configured as a non-default QoS flow and is pre-configured to be mapped to a DRB; packet is to be transmitted on a corresponding DRB, marked with non-default QoS flow ID.
Case 2: flow is a pre-configured as a non-default QoS flow and is not pre-configured to be mapped to a DRB; UE is to send a request for a AS configuration with RRC procedure (i.e. the UE will request to get an appropriate QOSflow -> DRB mapping) and in turn, the network will respond with an appropriate QOSflow -> DRB mapping, after which packet is transmitted on the assigned DRB marked with the “appropriate” QOS flow ID (Option B: Ask for AS configuration in section 3.2 Case II: Dedicated QOS flow – NAS configured and AS not configured).
Case 3: flow is a default QoS flow; packet is to be transmitted on a default DRB, marked with default QoS flow ID.
Case 4: flow is not a non-default QoS flow nor a default QoS flow (e.g. prohibited QoS flow), the packet is to be discarded.
Therefore, a UL packet will be transmitted on an assigned non-default or default DRB for cases 1, 2, & 3 (i.e. not prohibited flow(s)) while a UL packet will be discarded (i.e. not transmitted) for case 4 (i.e. prohibited flow)].


	Regarding claim 2, KUBOTA further discloses the features comprising:
	the method according to claim 1, 
wherein the QoS flow prohibition information is received from a NG-RAN [Figure 9 and sections 0101 – 0114 & section 0117 – 0120; flow-based access control mechanism; ACB information is provided to the UE (e.g. at AS layer, NAS layer); UE AS/NAS performs ACB check according to the received ACB configuration applicable for the AS layer/NAS layer],
wherein the QoS flow prohibition information includes at least one followings:
configuration for indicating whether a data radio bearer (DRB) is admitted or not, 
configuration for releasing one or more DRBs but not all DRBs configured to the UE, 
configuration for indicating whether UL packet transmission of a QoS flow is admitted or not [KUBOTA: see Figure 9 and sections 0101 – 0114 & section 0117 – 0120; flow-based access control mechanism; ACB information is provided to the UE (e.g. at AS layer, NAS layer); UE AS/NAS performs ACB check according to the received ACB configuration applicable for the AS layer/NAS layer], 
configuration for deleting one or more QoS flow IDs from a DRB, 

configuration for adding one or more QoS flow IDs which are not matched to any of QoS flow IDs defined in UL QoS flow to DRB mapping rule configured to the UE. 

	Regarding claim 3, KUBOTA further discloses the features comprising:
	the method according to claim 1, further comprising: 
updating prohibited QoS flow list when the QoS flow prohibition information is received from a NG-RAN [KUBOTA: see Figure 9 and sections 0101 – 0114 & sections 0117 – 0120; ACB information for various layers may be sent to the UE (via AS layer) from the base station; also NAS/upper-layer may subscribes for ACB update event; whenever ACB parameters are changed (by the base station), AS may notify the corresponding NAS, upper-layer to update the ACB variables (section 0114)].

Regarding claim 4, KUBOTA further discloses the features comprising:
the method according to claim 3, further comprising: 
indicating prohibition of UL packet and an QoS flow ID which is identifying the prohibited UL packet to the upper layer when updating prohibited QoS flow list [KUBOTA: see Figure 9 and sections 0101 – 0114 & sections 0117 - 0120; claims 13 – 14, 18 - 21, & 22 – 24; the RAN may provide ACB to the UE (e.g. to the AS layer in the UE), such as ACB for each category, ACB for NAS, and/or ACB for MMETL and the received information (including when updated ACB information is received) are forwarded from the UE AS layer to the UE NAS layer and upper layer (sections 0108 – 0109 & section 0114)]. 

	Regarding claim 5, KUBOTA further discloses the features comprising:
	the method according to claim 1, wherein if the first QoS flow ID is prohibited the UL packet of the first QoS flow ID is sent back to the upper layer or suspended/ blocked from scheduling [KUBOTA: see also Figure 9 and sections 0101 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; see also Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; the NAS layer may request the HLOS (upper layer) to suspend the flow (section 0110) or the flow/packet is blocked from scheduling (section 0119)].
	However, KUBOTA does not explicitly disclose the features comprising:
the UL packet of the first QoS flow ID is sent back to the upper layer or discarded.
R2-1701285 discloses a method for handling of a new QoS flow comprising the features:
the UL packet of the first QoS flow ID is sent back to the upper layer or discarded [R2-1701285: see section 3 (New QOS flow: first packet is in UL) and section 4 (Conclusions); when an UE receives a new QOS flow that is triggered by a first UL packet of a new IP flow, the UE has to consider four different cases (cases 1, 2, 3, & 4 listed in Table 2 in section 4 (Conclusions)); the four different cases are as follows:
Case 1: flow is a pre-configured as a non-default QoS flow and is pre-configured to be mapped to a DRB; packet is to be transmitted on a corresponding DRB, marked with non-default QoS flow ID.

Case 3: flow is a default QoS flow; packet is to be transmitted on a default DRB, marked with default QoS flow ID.
Case 4: flow is not a non-default QoS flow nor a default QoS flow (e.g. prohibited QoS flow), the packet is to be discarded.
Therefore, a UL packet will be transmitted on an assigned non-default or default DRB for cases 1, 2, & 3 (i.e. not prohibited flow(s)) while a UL packet will be discarded (i.e. not transmitted) for case 4 (i.e. prohibited flow)]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KUBOTA by incorporating techniques of R2-1791285 in order to provide a more robust system that provides new way(s) to handle a new QoS flow [R2-1791285: see section 1, Introduction].

	Regarding claim 6, KUBOTA further discloses the features comprising:
	the method according to claim 1, wherein if the first QoS flow ID is not prohibited, 
and the first QoS flow ID is one of QoS flow IDs defined in UL QoS flow to DRB mapping rule configured to the UE, the DRB is a DRB mapped to the first QoS flow defined in the UL QoS flow to DRB mapping rule configured to the UE [KUBOTA: see Figure 9 and sections 0101 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; the UE may try to identify a corresponding DRB to transmit the uplink data when receiving the uplink data from the upper layer; if the UE determines that the traffic requested to be scheduled is not associated with an already-established DRBs, then the AC is enforced and the traffic is blocked form scheduling (section 0119); in other words, the UE may block any traffic associated with a flow that does not have any corresponding DRBs that have already been established in the UE; however, if there is an already-established DRB assigned to or associated with the traffic (the QoS flow), the UE will send out the traffic using the already-established DRB].

	Regarding claim 8, KUBOTA further implies the features comprising:
the method according to claim 3, wherein when the QoS flow prohibition information indicates a DRB which is to be admitted [KUBOTA: see Figure 9 and sections 0101 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; the UE may block any traffic associated with a flow that does not have any corresponding DRBs that have already been established in the UE; the UE may try to identify a corresponding DRB to transmit the uplink data when receiving the uplink data from the upper layer; if the UE determines that the traffic requested to be scheduled is not associated with an already-established DRBs, then the AC is enforced and the traffic is blocked form scheduling (section 0119); therefore, it is considered that when a QoS flow is not associated with an already-established DRB (i.e. admitted DRB), the QoS flow could be a flow that may be associated with a DRB that is not admitted or does not existed (e.g. 
	the UE set that all QoS flows, which have been mapped to the unadmitted or released DRBs indicated by the QoS flow prohibition information, are prohibited [KUBOTA: see Figure 9 and sections 0101 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; the UE may block any traffic associated with a flow that does not have any corresponding DRBs that have already been established in the UE; the UE may try to identify a corresponding DRB to transmit the uplink data when receiving the uplink data from the upper layer; if the UE determines that the traffic requested to be scheduled is not associated with an already-established DRBs, then the AC is enforced and the traffic is blocked form scheduling (section 0119); therefore, it is considered that when a QoS flow is not associated with an already-established DRB (i.e. admitted DRB), the QoS flow could be a flow that may be associated with a DRB that is not admitted or does not existed (e.g. released DRB), the QoS flow is blocked from scheduling (labelled as barred/prohibited)].

	Regarding claim 10, KUBOTA further discloses the features comprising:
	the method according to claim 1, wherein the QoS flow prohibition information is for a service data adaptation protocol (SDAP) layer which is a upper layer of a packet data convergence protocol (PDCP) layer of the UE [KUBOTA: see Figure 9 and sections 0101 – 0114 & sections 0117 - 0120; claims 13 – 14, 18 - 21, & 22 – 24; the RAN may provide ACB to the UE (e.g. to the AS layer in the UE), such as ACB for each category, ACB for NAS/upper layer, and/or ACB for MMETL and the received information (including 

	Regarding claim 11, KUBOTA discloses a method for access control in connected mode, idle mode, and inactive state comprising the features:
	a method for a user equipment (UE) operating in a wireless communication system, the method comprising: 
receiving uplink (UL) packet with a first Quality of Service (QoS) flow identifier (ID) from an upper layer [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; the UE may receive a request to transmit traffic associated with a particular flow type (that may be identified by at least one of a Flow-ID, an application identifier); the HLOS generates an uplink data (e.g. IP packet),  the NAS/upper layer performs access control according to the received ACB; the UE may identify a flow ID associated with the uplink data and compare the flow ID (and/or flow category) with the ACB information (section 0105, section 0110)];
checking whether the first QoS flow ID is prohibited or not based on QoS flow prohibition information [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; access control information including a traffic exemption list indicating a type of traffic that may be scheduled for transmission; the access control and
determining whether to transmit the UL packet according to result of checking [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; access control information including a traffic exemption list indicating a type of traffic that may be scheduled for transmission; the access control information may comprises a blocked traffic list indicating a type  of traffic that should be blocked from scheduling (section 0093); the UE checks the type of traffic requested to be sent against the access control information and blocks all traffic associated with a traffic type or that is listed in the blocked traffic list (section 0095); the UE may identify the flow type either by the application layer or through the use of a UL filter; the UL filters may identify the flow type/category based on at least one of a Flow-ID, an application identifier (App ID) associated with a port (section 0105)]; 
wherein the UL packet with the first QoS flow ID is not transmitted if the first QoS flow ID is prohibited [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 and
wherein the UL packet with the first QoS flow ID is transmitted to a network, if the first QoS flow is not prohibited [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; access control information including a traffic exemption list indicating a type of traffic that may be scheduled for transmission; the access control information may comprises a blocked traffic list indicating a type  of traffic that should be blocked from scheduling (section 0093); the UE checks the type of traffic requested to be sent against the access control information and blocks all traffic associated with a traffic type or that is listed in the blocked traffic list (section 0095); the UE may identify the flow type either by the application layer or through the use of a UL filter; the UL filters may identify the flow type/category based on at least one of a Flow-

However, KUBOTA does not explicitly disclose the features comprising:
checking whether the first QoS flow ID is one of QoS flow IDs defined in UL QoS flow to DRB mapping rule configured to UE;
if first QoS flow is not matched to any of QoS flow IDs defined in UL QoS flow to DRB mapping rule configured to the UE, 
checking whether the first QoS flow ID is prohibited or not based on QoS flow prohibition information;
UL packet with the first QoS flow ID is transmitted to a network via a DRB. 

R2-1701285 discloses a method for handling of a new QoS flow for DL and UL directions the features comprising:
checking whether the first QoS flow ID is one of QoS flow IDs defined in UL QoS flow to DRB mapping rule configured to UE [R2-1701285: see section 3 (New QOS flow: first packet is in UL) and section 4 (Conclusions); when an UE receives a new QOS flow that is triggered by a first UL packet of a new IP flow, the UE has to consider four different cases (cases 1, 2, 3, & 4 listed in Table 2 in section 4 (Conclusions)); the four different cases are as follows:
Case 1: flow is a pre-configured as a non-default QoS flow and is pre-configured to be mapped to a DRB; packet is to be transmitted on a corresponding DRB, marked with non-default QoS flow ID.

Case 3: flow is a default QoS flow; packet is to be transmitted on a default DRB, marked with default QoS flow ID.
Case 4: flow is not a non-default QoS flow nor a default QoS flow (e.g. prohibited QoS flow), the packet is to be discarded.
Therefore, a UL packet will be transmitted on an assigned non-default or default DRB for cases 1, 2, & 3 (i.e. not prohibited flow(s)) while a UL packet will be discarded (i.e. not transmitted) for case 4 (i.e. prohibited flow)];
if first QoS flow is not matched to any of QoS flow IDs defined in UL QoS flow to DRB mapping rule configured to the UE, checking whether the first QoS flow ID is prohibited or not based on QoS flow prohibition information [R2-1701285: see section 3 (New QOS flow: first packet is in UL) and section 4 (Conclusions); when an UE receives a new QOS flow that is triggered by a first UL packet of a new IP flow, the UE has to consider four different cases (cases 1, 2, 3, & 4 listed in Table 2 in section 4 (Conclusions)); the four different cases are as follows:

Case 2: flow is a pre-configured as a non-default QoS flow and is not pre-configured to be mapped to a DRB; UE is to send a request for a AS configuration with RRC procedure (i.e. the UE will request to get an appropriate QOSflow -> DRB mapping) and in turn, the network will respond with an appropriate QOSflow -> DRB mapping, after which packet is transmitted on the assigned DRB marked with the “appropriate” QOS flow ID (Option B: Ask for AS configuration in section 3.2 Case II: Dedicated QOS flow – NAS configured and AS not configured).
Case 3: flow is a default QoS flow; packet is to be transmitted on a default DRB, marked with default QoS flow ID.
Case 4: flow is not a non-default QoS flow nor a default QoS flow (e.g. prohibited QoS flow), the packet is to be discarded.
Therefore, a UL packet will be transmitted on an assigned non-default or default DRB for cases 1, 2, & 3 (i.e. not prohibited flow(s)) while a UL packet will be discarded (i.e. not transmitted) for case 4 (i.e. prohibited flow)]
UL packet with the first QoS flow ID is transmitted to a network via a DRB [R2-1701285: see section 3 (New QOS flow: first packet is in UL) and section 4 (Conclusions); when an UE receives a new QOS flow that is triggered by a first UL packet of a new IP flow, the UE has to consider four different cases (cases 1, 2, 3, & 4 listed in Table 2 in section 4 (Conclusions)); the four different cases are as follows:

Case 2: flow is a pre-configured as a non-default QoS flow and is not pre-configured to be mapped to a DRB; UE is to send a request for a AS configuration with RRC procedure (i.e. the UE will request to get an appropriate QOSflow -> DRB mapping) and in turn, the network will respond with an appropriate QOSflow -> DRB mapping, after which packet is transmitted on the assigned DRB marked with the “appropriate” QOS flow ID (Option B: Ask for AS configuration in section 3.2 Case II: Dedicated QOS flow – NAS configured and AS not configured).
Case 3: flow is a default QoS flow; packet is to be transmitted on a default DRB, marked with default QoS flow ID.
Case 4: flow is not a non-default QoS flow nor a default QoS flow (e.g. prohibited QoS flow), the packet is to be discarded.
Therefore, a UL packet will be transmitted on an assigned non-default or default DRB for cases 1, 2, & 3 (i.e. not prohibited flow(s)) while a UL packet will be discarded (i.e. not transmitted) for case 4 (i.e. prohibited flow)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KUBOTA by incorporating techniques of R2-1791285 in order to provide a more robust system that provides new way(s) to handle a new QoS flow [R2-1791285: see section 1, Introduction].


	a user equipment (UE) operating in a wireless communication system, the UE comprising:
	a Radio Frequency (RF) module [KUBOTA: see Figures 1 & 4]; and
	a processor operably coupled with the RF module and configured to: 
receive uplink (UL) packet with a first Quality of Service (QoS) flow identifier (ID) from an upper layer [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; the UE may receive a request to transmit traffic associated with a particular flow type (that may be identified by at least one of a Flow-ID, an application identifier); the HLOS generates an uplink data (e.g. IP packet),  the NAS/upper layer performs access control according to the received ACB; the UE may identify a flow ID associated with the uplink data and compare the flow ID (and/or flow category) with the ACB information (section 0105, section 0110)];
check whether the first QoS flow ID is prohibited or not based on QoS flow prohibition information [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; access control information including a traffic exemption list indicating a type of traffic that may be scheduled for transmission; the access control information may comprises a blocked traffic list indicating a type  of traffic that should be and
determine whether to transmit the UL packet according to result of checking [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; access control information including a traffic exemption list indicating a type of traffic that may be scheduled for transmission; the access control information may comprises a blocked traffic list indicating a type  of traffic that should be blocked from scheduling (section 0093); the UE checks the type of traffic requested to be sent against the access control information and blocks all traffic associated with a traffic type or that is listed in the blocked traffic list (section 0095); the UE may identify the flow type either by the application layer or through the use of a UL filter; the UL filters may identify the flow type/category based on at least one of a Flow-ID, an application identifier (App ID) associated with a port (section 0105)]; 
wherein the UL packet with the first QoS flow ID is not transmitted if the first QoS flow ID is prohibited [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also and
wherein the UL packet with the first QoS flow ID is transmitted to a network, if the first QoS flow is not prohibited [KUBOTA: see Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; see also Figure 9 and sections 0106 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; access control information including a traffic exemption list indicating a type of traffic that may be scheduled for transmission; the access control information may comprises a blocked traffic list indicating a type  of traffic that should be blocked from scheduling (section 0093); the UE checks the type of traffic requested to be sent against the access control information and blocks all traffic associated with a traffic type or that is listed in the blocked traffic list (section 0095); the UE may identify the flow type either by the application layer or through the use of a UL filter; the UL filters may identify the flow type/category based on at least one of a Flow-ID, an application identifier (App ID) associated with a port (section 0105); when the performed ACB checks at NAS layer and AS layer, the packet is sent out to the network].

However, KUBOTA does not explicitly disclose the features comprising:
UL packet with the first QoS flow ID is transmitted to a network via a DRB. 

R2-1701285 discloses a method for handling of a new QoS flow for DL and UL directions the features comprising:
UL packet with the first QoS flow ID is transmitted to a network via a DRB [R2-1701285: see section 3 (New QOS flow: first packet is in UL) and section 4 (Conclusions); when an UE receives a new QOS flow that is triggered by a first UL packet of a new IP flow, the UE has to consider four different cases (cases 1, 2, 3, & 4 listed in Table 2 in section 4 (Conclusions)); the four different cases are as follows:
Case 1: flow is a pre-configured as a non-default QoS flow and is pre-configured to be mapped to a DRB; packet is to be transmitted on a corresponding DRB, marked with non-default QoS flow ID.
Case 2: flow is a pre-configured as a non-default QoS flow and is not pre-configured to be mapped to a DRB; UE is to send a request for a AS configuration with RRC procedure (i.e. the UE will request to get an appropriate QOSflow -> DRB mapping) and in turn, the network will respond with an appropriate QOSflow -> DRB mapping, after which packet is transmitted on the assigned DRB marked with the “appropriate” QOS flow ID (Option B: Ask for AS configuration in section 3.2 Case II: Dedicated QOS flow – NAS configured and AS not configured).
Case 3: flow is a default QoS flow; packet is to be transmitted on a default DRB, marked with default QoS flow ID.

Therefore, a UL packet will be transmitted on an assigned non-default or default DRB for cases 1, 2, & 3 (i.e. not prohibited flow(s)) while a UL packet will be discarded (i.e. not transmitted) for case 4 (i.e. prohibited flow)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KUBOTA by incorporating techniques of R2-1791285 in order to provide a more robust system that provides new way(s) to handle a new QoS flow [R2-1791285: see section 1, Introduction].

	Regarding claim 13, KUBOTA further discloses the features comprising:
	the UE according to claim 12, 
wherein the QoS flow prohibition information is received from a NG-RAN [Figure 9 and sections 0101 – 0114 & section 0117 – 0120; flow-based access control mechanism; ACB information is provided to the UE (e.g. at AS layer, NAS layer); UE AS/NAS performs ACB check according to the received ACB configuration applicable for the AS layer/NAS layer],
wherein the QoS flow prohibition information includes at least one followings:
configuration for indicating whether a data radio bearer (DRB) is admitted or not, 
configuration for releasing one or more DRBs but not all DRBs configured to the UE, 
configuration for indicating whether UL packet transmission of a QoS flow is admitted or not [KUBOTA: see Figure 9 and sections 0101 – 0114 & section 0117 – 0120; 
configuration for deleting one or more QoS flow IDs from a DRB, 
configuration for re-mapping one or more QoS flow IDs which have been mapped to DRBs to be unadmitted or released, or 
configuration for adding one or more QoS flow IDs which are not matched to any of QoS flow IDs defined in UL QoS flow to DRB mapping rule configured to the UE. 

	Regarding claim 14, KUBOTA further discloses the features comprising:
	the UE according to claim 13, wherein the processor is further configured to: 
update prohibited QoS flow list when the QoS flow prohibition information is received from a NG-RAN [KUBOTA: see Figure 9 and sections 0101 – 0114 & sections 0117 – 0120; ACB information for various layers may be sent to the UE (via AS layer) from the base station; also NAS/upper-layer may subscribes for ACB update event; whenever ACB parameters are changed (by the base station), AS may notify the corresponding NAS, upper-layer to update the ACB variables (section 0114)].

Regarding claim 15, KUBOTA further discloses the features comprising:
the UE according to claim 14, wherein the processor is further configured to: 
indicate prohibition of UL packet and an QoS flow ID which is identifying the prohibited UL packet to the upper layer when updating prohibited QoS flow list [KUBOTA: see Figure 9 and sections 0101 – 0114 & sections 0117 - 0120; claims 13 – 14, 18 - 21,  

	Regarding claim 16, KUBOTA further suggests the features comprising:
	the UE according to claim 12, wherein the processor is further configured to:
 	send back the UL packet of the first QoS flow ID to the upper layer instead of the discarding the UL packet, if the first QoS flow ID is prohibited [KUBOTA: see also Figure 9 and sections 0101 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; see also Figure 8 and section 0082, sections 0085 – 0086, section 0089, sections 0091 - 0093, section 0095, sections 0097 – 0099, & sections 0101 - 0105; if it does not pass the ACB check in the NAS layer, the NAS layer may request the HLOS (upper layer) to suspend the flow (section 0110) or the flow/packet is blocked from scheduling (section 0119); it is considered that the NAS layer may return the packet to the upper layer (e.g. HLOS layer) instead of requesting it to suspend the flow].

	Regarding claim 17, KUBOTA further implies the features comprising:
the UE according to claim 14, wherein when the QoS flow prohibition information indicates a DRB which is to be admitted [KUBOTA: see Figure 9 and sections 0101 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; the UE may block any traffic associated with a flow that does not have any corresponding DRBs that have already been established in the UE; the UE may try to identify a corresponding DRB 
	the UE set that all QoS flows, which have been mapped to the unadmitted or released DRBs indicated by the QoS flow prohibition information, are prohibited [KUBOTA: see Figure 9 and sections 0101 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; the UE may block any traffic associated with a flow that does not have any corresponding DRBs that have already been established in the UE; the UE may try to identify a corresponding DRB to transmit the uplink data when receiving the uplink data from the upper layer; if the UE determines that the traffic requested to be scheduled is not associated with an already-established DRBs, then the AC is enforced and the traffic is blocked form scheduling (section 0119); therefore, it is considered that when a QoS flow is not associated with an already-established DRB (i.e. admitted DRB), the QoS flow could be a flow that may be associated with a DRB that is not admitted or does not existed (e.g. released DRB), the QoS flow is blocked from scheduling (labelled as barred/prohibited)].

	Regarding claim 19, KUBOTA further discloses the features comprising:
the UE according to claim 12, wherein the QoS flow prohibition information is for a service data adaptation protocol (SDAP) layer which is a upper layer of a packet data convergence protocol (PDCP) layer of the UE [KUBOTA: see Figure 9 and sections 0101 – 0114 & sections 0117 - 0120; claims 13 – 14, 18 - 21, & 22 – 24; the RAN may provide ACB to the UE (e.g. to the AS layer in the UE), such as ACB for each category, ACB for NAS/upper layer, and/or ACB for MMETL and the received information (including when updated ACB information is received) are forwarded form the UE AS layer to the UE NAS layer and upper layer (sections 0108 – 0109 & section 0114)].


5.	Claims 7, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KUBOTA et al. (US 2019/0268824 A1) in view of R2-1701285 and further in view of Eriksson et al. (US 2019/0075482 A1 incorporating by reference US Provisional Application Number 62/417835).

	Regarding claim 7, KUBOTA further discloses the features comprising:
	the method according to claim 1, wherein if the first QoS flow ID is not prohibited, and the first QoS flow ID is not matched to any of QoS flow IDs defined in UL QoS flow to DRB mapping rule configured to the UE, the packet is blocked for scheduling [KUBOTA: see Figure 9 and sections 0101 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; the UE may block any traffic associated with a flow that does not have any corresponding DRBs that have already been established in the UE; the UE may try to identify a corresponding DRB to transmit the uplink data when receiving the 
	However, KUBOTA does not explicitly disclose the features comprising:
	the first QoS flow ID is not matched to any of QoS flow IDs defined in UL QoS flow to DRB mapping rule configured to the UE, the DRB is a default DRB,
wherein the default DRB is used for transmitting UL packet of which QoS flow ID is not matched to any of QoS flow IDs defined in the UL QoS flow to DRB mapping rule configure to the UE. 

Eriksson discloses a method for reflective mapping of flows to radio bearers comprising the features:
the first QoS flow ID is not matched to any of QoS flow IDs defined in UL QoS flow to DRB mapping rule configured to the UE, the DRB is a default DRB [Eriksson: see sections 0071 – 0072 and Figure 5 and sections 0078 – 0079; if no mapping rule is configured in the UE, the packet is sent through default DRB to the network],
wherein the default DRB is used for transmitting UL packet of which QoS flow ID is not matched to any of QoS flow IDs defined in the UL QoS flow to DRB mapping rule configure to the UE [Eriksson: see sections 0071 – 0072 and Figure 5 and sections 0078 – 0079; if no mapping rule is configured in the UE, the packet is sent through default DRB to the network].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KUBOTA with R2-1791284 by 

	Regarding claim 9, KUBOTA further implies the features comprising:
the method according to claim 3, , wherein when the QoS flow prohibition information indicates a DRB which is to be released, the UE set that all QoS flows are prohibited KUBOTA: see Figure 9 and sections 0101 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; the UE may block any traffic associated with a flow that does not have any corresponding DRBs that have already been established in the UE; the UE may try to identify a corresponding DRB to transmit the uplink data when receiving the uplink data from the upper layer; if the UE determines that the traffic requested to be scheduled is not associated with an already-established DRBs, then the AC is enforced and the traffic is blocked form scheduling (section 0119); therefore, it is considered that when a QoS flow is not associated with an already-established DRB (i.e. admitted DRB), the QoS flow could be a flow that may be associated with a DRB that is not admitted or does not existed (e.g. released DRB), the QoS flow is blocked from scheduling (labelled as barred/prohibited)].

Eriksson discloses a method for reflective mapping of flows to radio bearers comprising the features:
the method according to claim 3, wherein when the QoS flow prohibition information indicates a DRB which is to be released and new configuration for remapping one or more QoS flows which have been mapped to the released DRBs, the UE set that the remapped QoS flow to the newly assigned DRB  [Eriksson: see Figure 4 and sections 0055 – 0060, section 0065, section 0072 – 0073; Figures 5 & 6 and section 0082 – 0085 & section 0087; the flow-to-radio bearer mapping may be remapped (changed to a different than the current or previous flow-to-radio bearer mapping) because the radio node has released radio bearers for the UE; if the QOS flow is being remapped to another valid DRB ( admitted/configured/existed DRB) from the released DRB, the packet will be transmitted using the newly remapped DRB; otherwise, if the QOS flow is not being remapped to another valid DRB, the QOS flow is no longer being associated with a valid DRB (the “released” DRB is no longer available to send the QoS flow/packet); therefore, the combination of KUBOTA and Eriksson disclose the features recited in claim 9 since KUBOTA discloses that a QoS flow that does not have any corresponding DRB (e.g. an unadmitted or released DRB), the QoS flow is blocked for scheduling/sending (i.e. the QoS flow is considered prohibited) and that Eriksson discloses the a QoS flow may be remapped to another DRBs].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KUBOTA with R2-1791284 by incorporating techniques of Eriksson in order to provide a more robust system that reduces control signaling between the radio access node and the wireless device [Eriksson: see section 0009].

	Regarding claim 18, KUBOTA further implies the features comprising:
the UE according to claim 14, , wherein when the QoS flow prohibition information indicates a DRB which is to be released, the UE set that all QoS flows are prohibited KUBOTA: see Figure 9 and sections 0101 – 0114 & section 0117 – 0120; see also claims 13 – 14, 18 - 21, & 22 – 24; the UE may block any traffic associated with a flow that does not have any corresponding DRBs that have already been established in the UE; the UE may try to identify a corresponding DRB to transmit the uplink data when receiving the uplink data from the upper layer; if the UE determines that the traffic requested to be scheduled is not associated with an already-established DRBs, then the AC is enforced and the traffic is blocked form scheduling (section 0119); therefore, it is considered that when a QoS flow is not associated with an already-established DRB (i.e. admitted DRB), the QoS flow could be a flow that may be associated with a DRB that is not admitted or does not existed (e.g. released DRB), the QoS flow is blocked from scheduling (labelled as barred/prohibited)].

Eriksson discloses a method for reflective mapping of flows to radio bearers comprising the features:
the UE according to claim 14, wherein when the QoS flow prohibition information indicates a DRB which is to be released and new configuration for remapping one or more QoS flows which have been mapped to the released DRBs, the UE set that the remapped QoS flow to the newly assigned DRB  [Eriksson: see Figure 4 and sections 0055 – 0060, section 0065, section 0072 – 0073; Figures 5 & 6 and section 0082 – 0085 & section 0087; the flow-to-radio bearer mapping may be remapped (changed to a different than the current or previous flow-to-radio bearer mapping) because the radio node has 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KUBOTA with R2-1791284 by incorporating techniques of Eriksson in order to provide a more robust system that reduces control signaling between the radio access node and the wireless device [Eriksson: see section 0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUVENA W LOO/           Examiner, Art Unit 2473                                                                                                                                                                                             
/KWANG B YAO/           Supervisory Patent Examiner, Art Unit 2473